            Case 1:17-cr-00630-ER Document 95 Filed 07/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    July 9, 2019
 UNITED STATES OF AMERICA,
                                                                     RESCHEDULING
                            Plaintiff,                                  NOTICE

                    -against-                                          17 Cr. 630 (ER)

 KONSTANTIN IGNATOV,

                            Defendant.



Ramos, D.J.:

         The status conference currently scheduled for July 19, 2019 at 11:30 AM is hereby

rescheduled to July 19, 2019 at 11:45 AM in Courtroom 619 before the Hon. Edgardo Ramos,

at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.


Dated:     July 9, 2019
           New York, New York
                                                           ________________________
                                                           Edgardo Ramos, D.J.
